Citation Nr: 1004603	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-12 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left elbow 
disability, to include as secondary to a service-connected 
left wrist disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 28, 1998 to 
December 9, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
a left elbow condition.  In June 2009, the Board remanded 
this matter for further evidentiary development. 


FINDING OF FACT

The competent medical and other evidence of record 
establishes that the Veteran's cubital tunnel syndrome of 
the left elbow with previous release, and resulting 
neurological pathology, had an onset during her period of 
active military service and may be related to the service-
connected left ulnar nerve compression with nerve release 
surgery.


CONCLUSION OF LAW

Left cubital tunnel syndrome of the elbow with previous 
release was incurred in active service, and is related to 
the service-connected left ulnar nerve compression with 
nerve release surgery.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).  In view of the grant herein, there is no 
need for further discussion of notice or development.

II. Factual Background

Service treatment records (STRs) showed that in November 
1998, the Veteran complained of a two week history of 
numbness, tingling, and weakness in the upper extremities.  
An electroneuromyographic report dated in November 1998, 
provided an impression of bilateral median nerve compression 
at or near the wrist, left greater than right.  

A private operative note dated in August 2002 showed 
diagnoses of carpal tunnel syndrome of the left wrist and 
cubital tunnel syndrome of the left elbow.  At that time, 
that the Veteran underwent an open release of the median 
nerve at the left wrist and an open release of the ulnar 
nerve at the left elbow.

On VA examination in December 2007, it was noted that the 
Veteran was seeking service connection for her diagnosis of 
bilateral carpal tunnel syndrome, made initially in 1998.  
The diagnosis was bilateral ulnar nerve compression with 
nerve release surgery.  The examiner opined that it was at 
least as likely as not that the Veteran's carpal tunnel 
syndrome of the left and right wrist was caused by or a 
result of the diagnosis of bilateral ulnar nerve compression 
while in service. 

By December 2007 rating decision, the RO granted service 
connection for right ulnar nerve compression with nerve 
release surgery (claimed as right wrist carpal tunnel), and 
for left ulnar nerve compression with nerve release surgery 
(claimed as left wrist carpal tunnel), and assigned 10 
percent ratings for each, effective from August 31, 2007.  

On VA examination in May 2008, the examiner noted that 
typically carpal tunnel syndrome, which the Veteran had been 
diagnosed with, involved the median and ulnar nerve, and 
both were assumed to be affected.  The examiner indicated 
that the symptoms and distribution of the Veteran's numbness 
and tingling were consistent with ulnar nerve compression in 
addition to median nerve compression.  The examiner also 
noted that typically carpal tunnel syndrome affects the 
wrists and hands, and to a lesser degree the elbow.  

On VA examination in July 2009, the examiner noted that the 
problem being detailed was left elbow pain which had an 
onset in 1998 and had progressively worsened.  It was noted 
that the Veteran had a history of surgery in 2002 on the 
left cubital tunnel.  The diagnosis was left cubital tunnel 
syndrome with previous release, and it was noted that left 
elbow pain was associated with that diagnosis.  The Veteran 
complained of daily pain, stiffness, and weakness in her 
left elbow, and she denied any injury, reporting that the 
symptoms began in 1998.  The examiner noted that it did not 
appear that the Veteran had any left elbow injury in 
service, but that her left elbow problems began in 1998, as 
noted on the electromyography report from November 1998.  
The examiner opined that the Veteran's left elbow problems 
were likely the result of service because it occurred while 
she was on active duty, and the testing showed the moderate 
changes noted on the electromyography testing.  The examiner 
opined that the Veteran's left elbow problems were "very 
likely secondary to her service-connected left ulnar nerve 
compression with nerve release surgery", as she had been 
tolerating these symptoms for years.  The examiner also 
noted that many times, carpal tunnel syndrome and ulnar 
nerve complaints can easily produce similar 
symptomatologies, which appeared to be occurring in this 
case.

By November 2009 rating decision, the RO granted an 
increased, 20 percent rating, for the service-connected left 
ulnar nerve compression with nerve release surgery (claimed 
as left wrist carpal tunnel), effective July 27, 2009.

III. Analysis

Service connection may be granted for disability which is 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the non-service-connected condition, 
will be service connected.  However, VA will not concede 
that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
disease or injury.  The rating activity will determine the 
baseline and current levels of severity under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  38 
C.F.R. § 3.310(b).

The Veteran claims she had an onset of left elbow pain 
during service, and that the left elbow pain has 
progressively worsened.  She contends she has a left elbow 
disability, manifested by pain, for which service connection 
should be granted.  Although the record reflects that by 
December 2007 rating decision, the RO granted service 
connection for right ulnar nerve compression with nerve 
release surgery (claimed as right wrist carpal tunnel), and 
for left ulnar nerve compression with nerve release surgery 
(claimed as left wrist carpal tunnel), the Veteran has 
maintained that she should be granted service connection for 
a left elbow disability.  

The Board initially finds that the Veteran does have a 
current left elbow disability.  On VA examination in 2009, 
the diagnosis was left cubital tunnel syndrome with previous 
release.  Moreover, in the 2009 VA examination report, the 
examiner specifically addressed the etiology of the 
Veteran's current left elbow disability.  The examiner 
opined that the Veteran's left elbow problems were likely 
the result of service because they occurred while she was on 
active duty, and the testing showed the moderate changes 
noted on the electromyography testing.  The examiner also 
opined that the Veteran's left elbow problems were "very 
likely secondary to her service-connected left ulnar nerve 
compression with nerve release surgery", as she had been 
tolerating these symptoms for years.  Thus, based on the VA 
examiner's opinions, and resolving any reasonable doubt in 
favor of the Veteran, the Board concludes that his current 
left elbow disability (diagnosed as left cubital tunnel 
syndrome) had an onset in service and is related to the 
service-connected left ulnar nerve compression with nerve 
release surgery.  Therefore, service connection for left 
cubital tunnel syndrome with previous release is warranted.  
See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 
Vet. App. at 55-56.

The Board notes that although service connection for the 
Veteran's left elbow disability (left cubital tunnel 
syndrome with previous release) has been granted herein, it 
is unclear whether a separate disability rating is 
warranted.  In that regard, the Board notes that based on 
the July 2009 VA examination findings (which the RO 
interpreted as showing complete or incomplete paralysis of 
forearm movements) by November 2009 rating decision, the RO 
granted an increased, 20 percent rating, for the service-
connected left ulnar nerve compression with nerve release 
surgery.  Thus, there appears to be overlapping symptoms 
with the now service-connected left cubital tunnel syndrome 
and the previously service-connected left ulnar nerve 
compression with nerve release surgery.  However, the extent 
to which the symptoms of these disabilities overlap, and the 
extent to which separate ratings are warranted for each of 
them, is left to the agency of original jurisdiction charged 
with assigning these ratings in the first instance.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

ORDER

Service connection for left cubital tunnel syndrome with 
previous release is granted. 


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


